   8:20-cv-00269-BCB-SMB Doc # 5 Filed: 08/19/20 Page 1 of 2 - Page ID # 130




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, and
STATE OF NEBRASKA,
                Plaintiffs,                                            8:20-CV-269

         vs.
                                                          MEMORANDUM AND ORDER
HENNINGSEN FOODS, INC.,
              Defendant.

        This matter is before the Court on the United States of America’s Unopposed Motion to

Enter Consent Decree (Filing 4). The United States and State of Nebraska ask the Court to adopt,

sign, and enter the parties’ stipulated Consent Decree (Filing 2-1) and related appendices (Filing

2-2; Filing 2-3; Filing 2-4).

        “Consent decrees should: spring from—and serve to resolve—a dispute within the court’s

subject-matter jurisdiction; come within the general scope of the case from the pleadings; and,

further the objectives of the law on which the complaint was based.” E.E.O.C. v. Prod.

Fabricators, Inc., 666 F.3d 1170, 1172 (8th Cir. 2012) (citing Local No. 93, Int’l Ass’n of

Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 525, 106 S. Ct. 3063, 92 L. Ed.

2d 405 (1986)). “When reviewing a proposed consent decree, the trial court is to review the

settlement for fairness, reasonableness, and adequacy.” Id. (quoting United States v. Metro. St.

Louis Sewer Dist. (MSD), 952 F.2d 1040, 1044 (8th Cir. 1992)).

        Here, the Court has reviewed the proposed Consent Decree (Filing 2-1), along with the

related appendices (Filing 2-2; Filing 2-3; Filing 2-4), and finds the Consent Decree to be fair,

reasonable, and adequate in its resolution of the allegations raised in the Complaint (Filing 1) and

its protection of federal interests. Thus,

        IT IS ORDERED:

        1. Plaintiff United States of America’s Unopposed Motion to Enter Consent Decree

               (Filing 4) is granted;
8:20-cv-00269-BCB-SMB Doc # 5 Filed: 08/19/20 Page 2 of 2 - Page ID # 131




   2. The Consent Decree, constituting a final judgment for the purposes of Fed. R. Civ. P.

        54 and 58, will be separately entered on this date; and

   3.   The Clerk of the Court shall terminate this case for statistical purposes.


   Dated this 19th day of August, 2020.

                                                  BY THE COURT:


                                                  ___________________________
                                                  Brian C. Buescher
                                                  United States District Judge
